 

EXHIBIT 10-E

 

COLGATE-PALMOLIVE COMPANY

STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

Effective January 1, 1997

Amended through January 9, 2003

 

 

1. Purpose.    The purpose of the Colgate-Palmolive Company Stock Plan for
Non-Employee Directors (the “Plan”) is to attract and retain qualified persons
to serve as directors of Colgate-Palmolive Company, a Delaware corporation (the
“Company”), to enhance the equity interest of directors in the Company, to
solidify the common interests of its directors and stockholders, and to
encourage the highest level of director performance by providing them with a
proprietary interest in the Company’s performance and progress, by crediting
them annually with shares of the Company’s Common Stock, par value $1.00 per
share (the “Common Stock”). This Plan shall supersede the Company’s Stock
Purchase Plan for Non-Employee Directors and the Stock Compensation Plan for
Non-Employee Directors, both of which shall terminate on the effective date of
this Plan.

 

2. Effective Date and Term.    The Plan shall remain in effect until December
31, 2006, unless sooner terminated by action of the Board of Directors of the
Company (the “Board”). Awards outstanding as of the date of such termination
shall not be affected or impaired by the termination of the Plan.

 

3. Participation.    All Non-Employee Directors shall participate in the Plan.
The term “Non-Employee Director” means any individual who is a member of the
Board as of January 1, 1997, or who becomes a member of the Board thereafter
during the term of the Plan and in each case during such periods as he or she is
not a full-time employee of the Company or any of its subsidiaries.

 

4. Administration; Amendment.    (a) The Plan will be administered by the
Employee Relations Committee of the Company (the “Committee”), the members of
which are appointed from time to time by the Board, which shall have full power
and authority to interpret and construe the Plan, to establish, amend and
rescind rules and regulations relating to the Plan, and to take all such actions
and make all such determinations in connection with the Plan as it may deem
necessary or desirable.

 

(b) The Board may from time to time make such amendments to the Plan as it may
deem proper and in the best interest of the Company without further approval of
the Company’s stockholders, unless and to the extent required to qualify
transactions under the Plan for exemption under Rule 16b-3 (“Rule 16b-3”)
promulgated under Section 16 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”).

 

(c) Subject to the above provisions, the Board shall have authority, without
stockholder approval, to amend the Plan to take into account changes in law and
tax and accounting rules as well as other developments, including without
limitation, new rules which may be promulgated under Section 16 of the Exchange
Act, as amended from time to time, and to grant awards which qualify for
beneficial treatment under such rules.

 

5. Shares.    (a) Each Non-Employee Director shall receive compensation at the
rate of 6501 shares of Common Stock per year. However, each Non-Employee
Director who has elected, prior to the effective date hereof, to continue to
participate in the Colgate-Palmolive Company Pension Plan for Outside Directors
as Amended and Restated effective May 2, 1996, shall receive compensation at the
rate of 5252 shares of Common Stock of the Company per year. Payments shall be
made annually on the third business day following the date of the public
announcement of the Company’s annual sales and earnings. Either authorized but
unissued or Treasury shares shall be used for this purpose. The shares paid
pursuant to this Plan shall be in addition to any other compensation to

 

 

--------------------------------------------------------------------------------

1 Adjusted to 2,600 shares for the May 1997 and June 1999 stock splits.

2 Adjusted to 2,100 shares for the May 1997 and June 1999 stock splits.

 



--------------------------------------------------------------------------------

which a Non-Employee Director may be entitled. Each Non-Employee Director will
be required to represent that the shares are to be held for investment purposes
and not with a view to or for resale or distribution except in compliance with
the Securities Act of 1933, as amended from time to time (the “Securities Act”)
and to give a written undertaking, in form and substance satisfactory to the
Company, that he or she will not publicly offer or sell or otherwise distribute
the shares other than (i) in the manner and to the extent permitted by Rule 144
of the Securities and Exchange Commission under the Securities Act, (ii)
pursuant to any other exemption from the registration provisions of the
Securities Act or (iii) pursuant to an effective registration statement.

 

(b) If an individual becomes a Non-Employee Director during a calendar year, he
or she shall receive for that year the number of shares equal to the product of
(i) the number of shares to which he or she would have been entitled to under
Section 5(a) had he or she been a Non-Employee Director for the full calendar
year, and (ii) the fraction obtained by dividing (x) the number of calendar
months during such calendar year that such person was a Non-Employee Director by
(y) 12; provided, that for purposes of the foregoing a partial calendar month
shall be treated as a whole month. Payments for such an individual shall be made
on the third business day following the date of the next public announcement of
the Company’s sales and earnings.

 

6. Adjustments.    In the event of any change in the Common Stock of the
Company, through the declaration of stock dividends, through recapitalization
resulting in stock split-ups or combinations of shares, or as the result of
similar events, appropriate adjustments shall be made by the Committee in the
number and kind of shares to be paid pursuant to the Plan.

 

7. Election to Defer Shares.    (a) Each Non-Employee Director may make an
irrevocable election on an annual basis to defer receipt of all or part of the
shares granted under this Plan (the “Deferral Election”). In order to make a
Deferral Election pursuant to this Section 7(a), a Non-Employee Director must
deliver to the Secretary of the Company a written notice of the Deferral
Election setting forth the number of shares to be deferred on such form as may
be prescribed by the Committee. The Deferral Election may also specify that the
Non-Employee Director elects to receive distribution of his or her Director’s
Trust Account (as defined below) in accordance with Section 7(c) in a lump sum
(a “Lump Sum Delivery Election”), or in installments over a period of less than
ten years (a “Specific Installment Election”). The written notice of the
Deferral Election must be delivered no later than the December 31 prior to the
commencement of the calendar year to which the Deferral Election relates. In the
case of individuals who become Non-Employee Directors during a calendar year,
this notice must be delivered within thirty days after the date on which the
individual becomes a Non-Employee Director. The Deferral Election made pursuant
to this Section 7(a) shall remain in effect for subsequent years unless a
subsequent different Deferral Election is permitted and made in accordance with
this Section 7(a).

 

(b) The Committee may establish a trust for the benefit of the Non-Employee
Directors on such terms and conditions as the Committee shall determine (the
“Plan Trust”), the assets of which shall be subject to the claims of the
Company’s creditors. All shares deferred pursuant to this Section 7 shall be
delivered to the Plan Trust and shall be credited to the account of each
Non-Employee Director in accordance with his or her Deferral Election (the
“Director’s Trust Account”), and held for delivery in accordance with the terms
of this Plan; and all earnings of a Director’s Trust Account (including without
limitation dividends on shares held therein) shall be reinvested by the trustee
in Common Stock.

 

(c) All distributions from a Director’s Trust Account under the Plan Trust shall
be made to the Non-Employee Director (or, in the event of an eligible
Non-Employee Director’s death, his or her designated beneficiary) in ten annual
installments commencing as soon as practicable following the cessation of his or
her services as a Non-Employee Director. However, if the Non-Employee Director
has in effect a valid Lump Sum Delivery Election or a valid Specific Installment
Election pursuant to Section 7(a), such distributions shall be made in a lump
sum, or in the specified number of installments, as the case may be, commencing
as soon as practicable following the cessation of his or her services as a
Non-Employee Director. Distributions will be made in shares unless the Committee
otherwise determines, in accordance with the terms of the Plan Trust. If such
shares are to be distributed in installments, such installments shall be equal,
provided, that if in order to equalize such installments, fractional shares
would have to be delivered, such installments shall be adjusted by rounding to
the nearest whole share. If any

 

2



--------------------------------------------------------------------------------

such shares are to be delivered after the Non-Employee Director has died or
become legally incompetent, the Committee shall deliver promptly all remaining
undelivered shares to the Non-Employee Director’s designated beneficiary or
legal guardian, respectively. References to a Non-Employee Director in this Plan
shall be deemed to refer to the Non-Employee Director’s designated beneficiary
or legal guardian, where appropriate.

 

(d) Nothing in the Plan or the Plan Trust shall confer on any individual any
right to continue as a director of the Company or interfere in any way with the
right of the Company to terminate the individual’s service as a director at any
time.

 

(e) A Non-Employee Director shall be entitled to early distribution of all or
part of his or her Director’s Trust Account in the event of an “Unforeseeable
Emergency”, in accordance with this paragraph. An “Unforeseeable Emergency”
means severe financial hardship to the Non-Employee Director resulting from a
sudden and unexpected illness or accident of the Non-Employee Director or a
dependent of the Non-Employee Director, loss of the Non-Employee Director’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Non-Employee Director. A distribution pursuant to this paragraph may only be
made to the extent reasonably needed to satisfy the emergency need, and may not
be made if such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Non-Employee
Director’s assets to the extent such liquidation would not itself cause severe
financial hardship, or (iii) by cessation of participation in the Plan
prospectively. The determination of whether and to what extent a distribution is
permitted pursuant to this paragraph shall be made by the Committee.

 

8. Election to Receive Cash.    Each Non-Employee Director may make an annual
irrevocable election to receive cash in lieu of shares of Common Stock granted
under, and not deferred pursuant to Section 7 of, this Plan, in an amount not to
exceed the amount needed to satisfy tax obligations related to the grant (the
“Cash Election”), subject to and under the applicable rules and regulations
promulgated from time to time by the Employee Relations Committee pursuant to
Section 4(a) of this Plan. In order to make a cash election pursuant to this
Section 8, a Non-Employee Director must deliver to the Secretary of the Company
a written notice of the Cash Election setting forth the amount of shares to be
distributed in the form of cash. The written notice of Cash Election must be
delivered no later than December 31 prior to commencement of the calendar year
to which the Cash Election relates, or such later date as may be permitted by
the Committee and as permitted under Rule 16b-3. The amount of cash received
pursuant to a Cash Election shall be equal to the mean between the high and low
prices of the Common Stock on the New York Stock Exchange composite tape (the
“Fair Market Value”) on the third business day following the date of the public
announcement of the Company’s annual sales and earnings multiplied by the amount
of shares set forth in the Cash Election.

 

9. Purchase of Shares.    (a) Subject to Section 9(b), each Non-Employee
Director may make an irrevocable election to use all or a stated percentage (in
increments of 25%) of his or her non-deferred cash compensation as a
Non-Employee Director (including non-deferred retainer fees as a committee
chairman, if applicable, to be earned during the forthcoming calendar year and
attendance fees earned during the current year) to have purchased Common Stock
on his or her behalf (the “Share Purchase Election”). The maximum amount of
compensation that may be used by a Non-Employee Director in any year to purchase
shares under this Plan shall not exceed $100,000.00. In order to make a Share
Purchase Election pursuant to this Section 9(a), a Non-Employee Director must
deliver to the Secretary of the Company a written notice setting forth the
percentage (in increments of 25%) of the Non-Employee Director’s total
non-deferred cash compensation to be used to purchase Common Stock of the
Company. All shares of Common Stock of the Company purchased pursuant to this
Section must be held at least until six months have elapsed from the date of
such purchase.

 

 

3



--------------------------------------------------------------------------------

 

(b) It is the intention of this Plan that Non-Employee Directors shall have the
ability to make a Stock Purchase Election on an annual basis provided that such
annual Stock Purchase Election would not cause the Plan or transactions under
the Plan to fail to comply with Rule 16b-3. Subject to the preceding limitation,
a Non-Employee Director may make a Stock Purchase Election on an annual basis no
later than the December 31 prior to the commencement of the calendar year to
which the Stock Purchase Election relates, or such later date as may be
permitted by the Committee and as may be permitted under Rule 16b-3. Any Stock
Purchase Election made pursuant to Section 9(a), shall remain in effect for
subsequent calendar years unless a subsequent different Stock Purchase Election
is permitted and made in accordance with this Section, which subsequent Stock
Purchase Election shall then be applied to subsequent calendar years.

 

(c) All purchases of Common Stock under the Plan shall be made either on the
open market or issued out of treasury stock of the Company on the third business
day following the date of release of the Company’s annual sales and earnings.
Shares issued by the Company shall be priced at the Fair Market Value on such
date. Brokerage fees and any other transaction costs related to open market
purchases shall be paid by the Company. Shares purchased pursuant to this
Section 9 shall be registered in the name of and delivered to the Non-Employee
Director. Adjustments will be paid in cash for any fractional shares

 

10. Deferral of Certain Transactions.    Any transaction effected pursuant to
this Plan that is deemed to be a “Discretionary Transaction” (as defined in Rule
16b-3) that occurs within six months of an “opposite way” discretionary
transaction (as described in Rule 16b-3(f) thereunder) is automatically voided
and will be deferred until six months have elapsed from the date of the most
recent “opposite way” discretionary transaction under any Plan of the Company.

 

4